Skidmore was engaged by Brown to sell real property. His contract was that he should devote his whole time to that service. At the time he was injured he was acting under Brown's special instructions to go to Ukiah with Wellock to continue his services there. While on that trip he was injured. I am satisfied that during that trip, at least, he was in the service of Brown under a contract of hire, within the spirit as well as the letter of the Workmen's Compensation Act. The fact that his compensation was to be a commission on sales made is immaterial. It was none the less a contract of hire. On this ground I concur in the opinion of Justice Lawlor.
I am not satisfied that a person who is employed to sell real estate on commission and who chooses his own time, place, and manner of seeking purchasers, and who pays his own expenses, would be an employee of his principal in the sense of that act, and I express no opinion on that branch of the case.
Melvin, J., concurred.